
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 193
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mrs. McCarthy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for National Facial
		  Protection Month.
	
	
		Whereas 5,000,000 teeth are knocked out each year during
			 sports activities;
		Whereas an athlete participating in contact sports has a
			 10 percent chance of sustaining a significant oral-facial injury each
			 season;
		Whereas studies indicate that approximately one third of
			 all dental injuries and approximately 19 percent of head and face injuries are
			 sports-related;
		Whereas an athlete is 60 times more likely to sustain
			 damage to the teeth when not wearing a protective mouth guard;
		Whereas emerging evidence supports that youth athletes
			 wearing full facial protection during baseball, softball, hockey, and lacrosse
			 can significantly reduce their risk of oral-facial trauma;
		Whereas the Task Force on Community Preventive Services
			 found that there is insufficient evidence, due to a lack of available research
			 data, to support intervention programs to encourage the use of helmets,
			 facemasks, and mouth guards to reduce oral-facial trauma in contact
			 sports;
		Whereas the Task Force on Community Preventive Services
			 has recommended additional research on the effectiveness of intervention
			 programs to encourage the use of helmets, facemasks, and mouth guards;
			 and
		Whereas April would be an appropriate month to designate
			 as National Facial Protection Month: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses support
			 for National Facial Protection Month;
			(2)declares it is
			 critical—
				(A)to raise awareness
			 about the importance of using proper dental and facial protection during
			 sporting activities; and
				(B)to conduct
			 additional research to study the effectiveness of intervention programs to
			 encourage use of helmets, facemasks, and mouth guards;
				(3)calls on sports
			 health care professionals, parents, and coaches to—
				(A)educate athletes
			 about the importance of protective equipment and encourage the use of all
			 protective devices to ensure the athlete’s safety; and
				(B)recommend using
			 protective equipment that meets the standards of the National Operating
			 Committee on Standards for Athletic Equipment (NOCSAE) and is clearly
			 identified as being in compliance; and
				(4)requests the
			 President to issue a proclamation calling upon the people of the United States
			 to observe National Facial Protection Month with appropriate ceremonies and
			 activities.
			
